DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 9,896,831. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 along with dependent claim 8 of the patent requires all of the limitations that are in claim 1 of the application, except claim 1 of the patent requires a determiner that processes the signal from the sensor, whereas claim 1 of the application requires a processor. It would have been obvious to one of ordinary skill in the art to use a processor as the determiner that processes of claim 1 of the patent, because processors are readily available, inexpensive components that are well-known for receiving and processing signals in a simple and efficient way.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,190,301. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 along with dependent claim 8 of the patent requires all of the limitations that are in claim 1 of the application, except: (1) claim 1 of the patent requires a determiner that compares/processes the signal from the sensor and generates a control signal, whereas claim 1 of the application requires a processor for these functions; and (2) claim 1 of the patent only requires a control signal to be generated that initiates stoppage of flow of water within the toilet, whereas claim 1 of the application specifically requires the control signal to operate to close a valve. With regard to item (1), it would have been obvious to one of ordinary skill in the art to use a processor as the determiner that processes and generates a control signal in claim 1 of the patent, because processors are readily available, inexpensive components that are well-known for receiving and processing signals in a simple and efficient way. With regard to item (2), it would have been obvious to one of ordinary skill in the art when using a control signal to stop a flow of water in a toilet, to use the signal to close a valve; this is because there really is no other easy way to stop the flow of water in a fixture of a conventional plumbing system other than closing some valve somewhere in the plumbing system.

Allowable Subject Matter
Claim 1 would be allowable but for the non-statutory double patenting rejections above.

The following is a statement of reasons for the indication of allowable subject matter:  
Mankin et al. is the closest prior art and discloses: a toilet overflow prevention system for use with a toilet, comprising: a sensor capable of detecting a water level of the toilet during a flush cycle, said sensor generating a signal indicative of said water level; a processor that receives said signal from said sensor, processes said signal to determine if said water level is indicative of an impeded flush condition and generates a control signal in response to an impeded flush condition; and an actuator that receives said control signal from said sensor and in response to said control signal operates to close a valve, which stops a flow of water within the toilet.
Mankin et al. fail to disclose or suggest the sensor being capable of detecting vibration of the toilet during a flush cycle, and fail to disclose or suggest the processor determining if a vibration is indicative of an impeded flush condition. Other prior art references do disclose the use of a vibration sensor on a toilet generally, e.g. Ueda et al. (US 2006/0258915) and Ruatavuori et al. (EP 0 798 425 A2); however, these prior art only disclose using the vibration signals for sensing things that are not about the flush cycle or which could not be used by a processor to indicative an impeded flush condition, such as the beginning and ending of use of the toilet, or the presence of a person near or at the toilet. As such none of these teachings could be combined with Mankin et al. to arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2855